In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00115-CR



             WALTER MURPHY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 18F0459-005




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                      MEMORANDUM OPINION

         In 2019, Walter Murphy was convicted of possession of a controlled substance and was

sentenced to twenty years’ imprisonment.1                 On July 28, 2022, Murphy filed a document

captioned Petition for Reduction of Sentence. On August 4, 2022, the trial court entered an order

dismissing the petition, noting that it lacked jurisdiction to consider it. On August 25, 2022,

Murphy filed a document in the trial court captioned Appeal of Court Order. Both the trial court

and this Court interpreted the August 25 filing as Murphy’s attempt to appeal the trial court’s

August 4 dismissal order.

         In Texas, a party may only appeal when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981); see Abbott v. State, 271 S.W.3d

694, 696–97 (Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.”). When the

Legislature passes legislation granting a right of appeal, in addition to granting its citizens that

substantive right, it also grants the appellate courts of this State jurisdiction to hear such appeals.

In the absence of such authorizing legislation, appellate courts are without jurisdiction and have

no authority to act.

         In the criminal context, the Texas Legislature has authorized appeals from written

judgments and/or appealable orders. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim.

App. 2010). The trial court’s order dismissing, for want of jurisdiction, Murphy’s petition for a


1
 This sentence was ordered to run concurrently with the twenty-year sentence Murphy received in a companion case
in which he likewise filed an appeal from the trial court’s order dismissing his petition seeking a sentence reduction.
The companion appeal bears our cause number 06-22-00116-CR.
                                                          2
sentence reduction does not appear to be an order from which the Texas Legislature has

authorized an appeal. In the absence of such authorization, we are without jurisdiction to hear

the appeal. See Raley v. State, 441 S.W.3d 647, 650–52 (Tex. App.—Houston [1st Dist.] 2014,

pet. ref’d).

        By letter dated October 12, 2022, we notified Murphy of this jurisdictional issue and

afforded him an opportunity to respond. Murphy did not file a response.

        Because there is no appealable order in the appellate record, we lack jurisdiction over this

appeal. Consequently, we dismiss the appeal for want of jurisdiction.




                                              Charles van Cleef
                                              Justice

Date Submitted:        November 9, 2022
Date Decided:          November 10, 2022

Do Not Publish




                                                 3